Citation Nr: 0824365	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a perforated right 
tympanic membrane.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran contends that his right ear hearing loss, 
perforated right tympanic membrane, and tinnitus are related 
to his service.

The veteran's available service medical records include an 
April 1971 consultation report which reflects a prior history 
of a perforated right ear drum.  An examination of the right 
ear showed sclerosis of the right mastoid, compatible with 
chronic infection.  No cholesteatoma was noted.  A 
consultation sheet reflects a history of right ear drainage 
from age seventeen with a prior history of a perforated ear 
drum.  The veteran also complained of a loud roar in the 
right ear.  Upon examination, the impression was perforated 
right ear drum and chronic otitis media.  The September 1971 
separation examination report states that the veteran's 
perforated right ear drum existed prior to service (EPTS) and 
shows diagnoses of chronic otitis media of the right ear and 
a perforated right ear drum.

The veteran underwent a VA audio examination in September 
2004.  Upon examination, the examiner diagnosed sensorineural 
hearing loss and opined that the veteran's right ear symptoms 
were not aggravated by service, but were caused by a disease 
process (infection) unrelated to military noise.

Pursuant to the Board's July 2007 remand, the veteran 
underwent a VA ear disease examination in January 2008 to 
determine whether any pre-existing right ear tympanic 
membrane and infectious process were aggravated during his 
service.  Upon review of the claims file, the examiner stated 
that due to the unavailability of entrance examination 
records, it was difficult to say whether the right tympanic 
membrane perforation existed prior to service.  In addition, 
the veteran denied any prior history of problems and gave a 
documented onset of pain and ear drainage during service.  He 
also denied any problems with his ears prior to service and 
denied any tube placement as a child.  The examiner could not 
provide an opinion without resort to speculation as to the 
etiology of the right tympanic membrane perforation without 
review of the veteran's entrance examination records.  The 
examiner also recommended that the veteran undergo a VA 
audiology examination.

In March 2008, the veteran underwent a VA audiology 
examination after which he was diagnosed with bilateral 
hearing loss.  The examiner opined that it was less likely 
than not that the pre-existing right ear tympanic membrane 
perforation and infectious process were aggravated during 
military service.  The examiner further opined that it was 
less likely than not that any tinnitus and hearing loss in 
either ear were a result of military noise exposure.  Because 
it remains unclear to the Board whether the veteran's right 
ear tympanic membrane perforation and infectious process pre-
existed his service or are etiologically related to his 
service, the Board finds that a remand for an etiological 
opinion and rationale, and to the extent necessary, an 
additional examination is necessary in order to fairly 
address the merits of his claims.


Furthermore, the Board finds that the claims for service 
connection for right ear hearing loss and tinnitus are 
inextricably intertwined with the claim for service 
connection for a perforated right tympanic membrane because 
it is unclear whether any right ear hearing loss and tinnitus 
are related to a perforated right tympanic membrane.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to reconcile the January 2008 
VA opinion with the March 2008 VA opinion.  
The rationale for all opinions must be 
provided.  The examiner should review the 
claims folder and note that review in the 
examination report.  The examiner should 
answer these opinion requests:

a)  Is clear and unmistakable that the 
veteran's right ear tympanic 
perforation and disease process pre-
existed his service?

1)  If so, is it at least as 
likely as not (50 percent or 
greater probability) that the 
veteran's right ear tympanic 
perforation and disease process 
undergo a permanent increase in 
severity during or as a result of 
his service.  The examiner should 
state whether any permanent 
increase in the underlying 
pathology is due to normal 
progression of the disorder.

2)  If not, is it at least as 
likely as not that any right ear 
tympanic perforation and disease 
process were incurred in or 
aggravated by the veteran's 
service?

b)  The examiner should further state 
whether it is as likely as not that any 
tinnitus or right ear hearing loss are 
proximately due to or the result of the 
right ear infectious process or right 
ear tympanic perforation.

2.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

